112 F.3d 513
80 A.F.T.R.2d 97-8343, 97-1 USTC  P 50,400
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Karl G. GRANSE, citizen of Minnesota, in propria persona, Appellant,v.UNITED STATES OF AMERICA;  Department of the Treasury, suedas Department of Treasury;  Internal RevenueService;  Park Drive Partnership, Appellees.
No. 96-2990MN.
United States Court of Appeals, Eighth Circuit.
May 1, 1997.

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
PER CURIAM.


1
Karl G. Granse appeals the district court's order granting the appellees' motion to dismiss and for summary judgment.  Granse brought this action after the Internal Revenue Service levied on and sold his real property to satisfy jeopardy assessments having to do with Granse's delinquent federal taxes.  Having carefully reviewed the record and the parties' briefs, we affirm for the reasons stated by the district court.  See 8th Cir.  R. 47B.